Citation Nr: 1505545	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, and, if so, whether the claim should be granted.

2.  Entitlement to an increased disability rating for depression, evaluated as 10 percent disabling prior to February 12, 2013, and as 70 percent disabling from February 12, 2013, forward.  

3.  Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2009, December 2009, and July 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board remanded these claims for further development.  The development requested having been completed, the claims are now appropriate for appellate review.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  An October 2003 Board decision denied service connection for hepatitis; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  

2.  Service department records received by VA since the October 2003 Board decision and not previously considered by VA relate to the hepatitis claim.

3.  There is no current diagnosis of hepatitis or evidence of current hepatitis infection.

4.  Throughout the rating period on appeal prior to August 11, 2009, the Veteran's depression was productive of minimal occupational and social impairment due to symptoms including depressed mood, sleep impairment, and anxiety.

5.  From August 11, 2009, to February 11, 2013, the Veteran's depression was productive of moderate occupational and social impairment due to symptoms including chronic sleep impairment, nightmares, depressed mood, occasional suicidal thoughts, crying spells, difficulty in adapting to stressful circumstances, irritability without episodes of violence, concentration difficulties, social isolation, occasional auditory hallucinations, and difficulty in establishing and maintaining effective work and social relationships.   

6.  From February 12, 2013, forward, the Veteran's depression has not manifested total occupational and social impairment.  

7.  The Veteran has not required hospital treatment or observation or a period of convalescence for a service-connected disability.  

8.  The Veteran is currently employed.  


CONCLUSIONS OF LAW

1.  The October 2003 Board decision, which denied service connection for hepatitis, became final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

2.  The service department records relating to the hepatitis claim received subsequent to the October 2003 Board decision are new and material, and the claim for service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hepatitis are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for a disability rating in excess of 10 percent for depression have not been met for any part of the rating period prior to August 11, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for depression have been met for the rating period from August 11, 2009, to February 11, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).

6.  The criteria for a disability rating in excess of 70 percent for depression have not been met for any part of the rating period from February 12, 2013, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).

7.  The criteria for a temporary total rating for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.29 or § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.29, 4.30 (2014). 

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis

In December 1999, the Veteran filed an initial claim for service connection for hepatitis.  The claim was denied in a July 2000 rating decision, which found no evidence of a current disability.  The Veteran filed a timely notice of disagreement (NOD), and the Board ultimately denied service connection for hepatitis in an October 2003 decision, finding that the hepatitis contracted by the Veteran during active service was the result of drug use.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

Since the Board's October 2003 denial, service treatment records that were not previously associated with the claims file have been received.  Specifically, these records consist of service treatment records relating to the Veteran's hospitalization for hepatitis during active service.  Therefore, the Board finds that these records satisfy the criteria under 38 C.F.R. § 3.156(c), and the claim for service connection for hepatitis is reopened.  

Turning to the merits of the claim, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has hepatitis which he contracted during active service.  However, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability manifesting hepatitis for which service connection can be granted.  

Service treatment records show that in April 1975, the Veteran was admitted to the hospital with a one week history of nausea with vomiting times two, anorexia, malaise, loss of taste for cigarettes, and a three day history of scleral icterus and dark urine.  Initial liver function tests showed an SGOT of 1790 and a bilirubin of 19.0, confirming a diagnosis of hepatitis.  The liver function tests remained abnormal for an extensive length of time.  However, after May 19, 1975, they gradually decreased toward normal.  On June 13, 1975, the SGOT was 90 and bilirubin was 2.0, and the Veteran was discharged on that date.  The final diagnosis was viral hepatitis, HAA negative.  It was noted that the Veteran admitted that he used intravenous heroin, most recently one month prior to admission.  

The February 1976 separation examination report notes the diagnosis of hepatitis in April 1975 with no sequelae.  

Following separation from service, as noted above, the Veteran filed a claim for service connection for hepatitis in 1999 and was afforded a VA examination in November 2001.  He told the VA examiner that since his treatment for hepatitis during active service, he had had no further treatment for the condition and there had been no mention of it by his treatment providers.  He also denied any further symptoms of hepatitis, including nausea/vomiting, loss of appetite, weight loss, jaundice, or dark urine.  The VA examiner reviewed both in-service and post-service liver function tests, and diagnosed status post past history of hepatitis B with normal liver function tests, asymptomatic; and hepatitis C with normal liver function tests, asymptomatic.  

A VA treatment note from September 2005 indicates that the Veteran had a negative hepatitis B antigen and positive anti-hepatitis B antibody in July 2003.  A qualitative test for hepatitis B was positive at that time.  Several months later, in December 2003, he was found to be surface antibody negative as well as surface antigen negative.  His e antigen was negative at that time, but his antibodies to the e antigen were positive.  However, hepatitis B PCR (a test to detect the presence of viral DNA) was less than 100.  Further testing was done in March 2005 which continued to show hepatitis B to be less than 100.  Anti-hepatitis B e was positive, and B e antigen was negative.  Later that month, surface antibody and antigen were negative.  Repeat serologies done in September 2005 showed a B surface antibody positive and surface antigen negative.  The clinician concluded that the Veteran was hepatitis B status post vaccination with hepatitis surface antibody becoming positive.

Also noted was that the Veteran had a hepatitis C antibody positive test in November 2001, but that qualitative tests performed in July 2003 and August 2004 were negative.  The clinician noted that the presence of remote antibodies to hepatitis C most likely represented a false positive screening test in light of the two subsequent negative qualitative tests.  

The Veteran was afforded another VA examination in July 2009.  The examiner noted that the discharge summary related to the hospitalization for hepatitis during active service indicated that hepatitis A studies were negative at discharge.  Further, to the Veteran's knowledge, he had recovered from the hepatitis during active service and has had no further difficulty in that regard.  The VA examiner noted that liver function tests since active service had been normal, and that the Veteran had been evaluated at the VA hospital by gastroenterologists and there had been no findings to suggest chronic hepatitis B or C.  The VA examiner diagnosed prior hepatitis B and C without evidence of chronicity, reasoning that current hepatitis B studies were negative, and that prior positive hepatitis B e antibodies indicated prior infection.  Moreover, the examiner noted that testing for the hepatitis C antibody was positive, but the viral titer was negative.  With regard to hepatitis A, the test for the antibody was also positive, compatible with prior immunization.  Liver function tests continued to be normal, and there was no evidence of ongoing or chronic hepatitis.  

VA treatment notes from February 2010 indicate that the Veteran underwent another evaluation for hepatitis.  After reviewing current and prior serologies, the clinician conclude that the Veteran either had a false positive or previous HCV infection that had cleared, as HCV RNA was undetectable in June 2009.  Moreover, there was no clinical evidence of advanced liver disease.  The clinician further noted that previous hepatitis B exposure was reported with seroconversion noted, and that the Veteran could be a chronic carrier.  

A March 2010 letter from VA to the Veteran indicates that a hepatitis C confirmation test was negative, which meant that he had either a false positive result to the hepatitis C antibody test, or he had previous hepatitis C infection that his body had cleared on its own.  Notes from March 2010 also indicate that HBV DNA was undetected, and it was recommended that the Veteran receive a hepatitis B vaccination.  

An August 2012 letter from VA to the Veteran indicates that his records were reviewed and his hepatitis C screen was negative.  Therefore, no additional follow up was needed.  

VA treatment records show that liver function tests from May 2013 showed normal SGOT and slightly high bilirubin levels.  However, in December 2013, both SGOT and bilirubin were within normal range.  

The Board finds that the evidence of record does not demonstrate a chronic disability for which service connection can be granted.  Namely, there is no showing of a current hepatitis infection or a diagnosis of hepatitis.  Although the Veteran argues that he should be assigned a noncompensable disability rating for asymptomatic hepatitis, positive hepatitis antibody tests, without serologic evidence of hepatitis infection, are not disabilities subject to service connection.  In this case, testing for viral DNA has been negative.  

Because the Veteran has not been diagnosed with a hepatitis infection, the claim must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply.

In this regard, the Board notes that at no time since service separation has the Veteran been treated for hepatitis, liver function tests have been normal, and he has consistently denied symptoms of hepatitis.   

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, as explained above, a VA examination was undertaken to address the Veteran's contentions of hepatitis infection; no underlying service-connectable disability was diagnosed.  While the Veteran is competent to relate symptoms of hepatitis (which, in this case, he has consistently denied), under the circumstances of this case, the Veteran's allegations of hepatitis infection are outweighed by the competent and credible medical evidence.  Moreover, he has not been shown to be competent to diagnose hepatitis, which requires a medical professional.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of a current diagnosis of hepatitis.  

In this case, the preponderance of the evidence reveals that the Veteran does not have a disability which may be service-connected.  The service treatment records, which show treatment for hepatitis and a negative hepatitis A study upon discharge with no sequelae at separation, and the July 2009 VA examination and subsequent VA treatment records, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim.  He has presented no evidence showing a finding or diagnosis of hepatitis.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for hepatitis must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for hepatitis, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Rating for Depression

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for depression was granted in a June 2009 rating decision.  An initial 10 percent disability rating was assigned.  In September 2009, the Veteran requested an increased disability rating for his depression.  Although the RO denied the claim in a December 2009 rating decision, it later granted a higher 70 percent disability rating in a July 2014 rating decision, effective from February 12, 2013.  

The Veteran contends that he is entitled to a higher disability rating based on symptoms including severe anxiety, anger, social isolation, and sleep impairment.  He avers that he is unemployable due to his service-connected depression, and therefore contends he should be assigned a 100 percent disability rating.      

The Veteran's depression has been evaluated under Diagnostic Code 9434, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces), OR gross impairment in communication (e.g., largely incoherent or mute).  Id.

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  Id.       

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Rating Period Prior to August 11, 2009

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 10 percent for the service-connected depression were not met for the rating period on appeal prior to August 11, 2009.  

Throughout the rating period on appeal prior to August 11, 2009, the Veteran's depression was productive of minimal occupational and social impairment due to symptoms no higher than that represented by the 10 percent criteria, including: depressed mood, sleep impairment, and anxiety.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 30 percent, evaluation under Diagnostic Code 9434.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment records indicate that a February 2009 depression screen was negative.  

The Veteran was afforded a VA examination in May 2009.  He reported symptoms including decreased sleep, low energy, fatigue, poor motivation, and hopeless feelings.  He also reported chronic anxiety and nervousness over his physical situation, as well as self-esteem problems related to his prostatitis.  At present, he described his mood as variable.  He stated that sometimes he felt good, but most of the time he felt sad over his physical condition.  He stated that he slept for five to six hours per night.  He stated that he went to work regularly because he made himself do work, but he did not have motivation to do other things.  He stated that he was able to focus and concentrate at work, but at home his concentration was not good.  He did not report memory problems.  He denied acute anxiety or panic attacks.  He described himself as a sociable person, stating that he got along well with people and was not a confrontational type of person.  He denied any recent or past histories of suicidal or homicidal ideations or physically aggressive or violent behavior, as well as any psychosis or paranoia.  He also denied any nightmares, recurring thoughts, or flashbacks.  The VA examiner noted that the depression symptoms occurred daily, and were mild in severity.

The May 2009 VA examiner concluded that the Veteran's current psychiatric symptoms (mainly mood symptoms) had minimal effect on social and industrial functioning, providing highly probative evidence against a disability rating in excess of 10 percent.  Rather, the Veteran stated that his ability to be functional and social had become limited due to his worsening physical condition.  He had been married for 31 years, and had five children.  He described his marital relationship as good, and stated that he was close to his children.  He stated that he liked his job, but that because of a frequent need to use the bathroom, he had some problems staying focused on his work and getting the job done.  He denied interpersonal conflicts or problems getting along with individuals while at work, but did state that he sometimes missed a day from work due to his depression.  He was unable to specify how much time he had lost from work due to his depression.  He denied ever being fired or reprimanded at work.  He also stated that he was very active in his church, was actively involved in a mission to help the younger people in the church, and enjoyed working with young people.  He described his social functioning as "good," weighing against a disability rating in excess of 10 percent.  

The May 2009 VA examiner further observed that speech was of normal volume and rate.  Mood was described as "alright."  Affect was constricted, stable, and congruent to mood.  There were no current active suicidal or homicidal ideations, and no paranoia or delusions.  Perception showed no active auditory or visual hallucinations.  Thought process was coherent, logical, and goal-directed.  The Veteran was fully oriented, and recent and past memory were grossly intact.  Abstract thinking was present, insight was limited, and judgment was adequate for basic needs.  The VA examiner assessed depressive disorder secondary to general medical condition and assigned a GAF score of 65, reflecting mild symptoms and again weighing against a disability rating higher than 10 percent.    

In sum, the lay and medical evidence of record relevant to the rating period prior to August 11, 2009, weighs against a grant of an increased disability rating in excess of 10 percent.  Review of the evidence shows that throughout the rating period on appeal prior to August 11, 2009, the Veteran's depression maintained a level of severity adequately represented by the 10 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although he reported missing some days of work due to his depression, he was unable to specify how many days, indicating that it was not very often.  Moreover, he did not report difficulty performing his occupational tasks, and, indeed, expressed that most of his anxiety at work was related to his medical condition.  Further, he stated he was very involved in his church and described his social functioning as being good.  Finally, the GAF score of 65 reflects mild symptoms, which are commensurate with the 10 percent disability rating in place during this period.  

In this regard, it is important for the Veteran to understand that a 10 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognized the Veteran's problems with anxiety and depressed mood, indicating generally a 10 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited met the next highest level under the rating criteria for the period prior to August 11, 2009.  For reasons cited above, they did not, for any part of the rating period prior to August 11, 2009.

Based upon the foregoing, the Board finds that the criteria for an increased disability rating for the Veteran's depression in excess of 10 percent have not been met for any part of the rating period prior to August 11, 2009.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the rating period prior to August 11, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Period from August 11, 2009 to February 11, 2013

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher, have been more nearly approximated for the rating period on appeal from August 11, 2009, to February 11, 2013.  

Affording the Veteran all reasonable doubt, the Board finds that from August 11, 2009, to February 11, 2013, the evidence shows that the Veteran's service-connected depression was productive of moderate occupational and social impairment due to symptoms no higher than that represented by the 50 percent criteria, including: chronic sleep impairment, nightmares, depressed mood, occasional suicidal thoughts, crying spells, difficulty in adapting to stressful circumstances, irritability without episodes of violence, concentration difficulties, social isolation, occasional auditory hallucinations, and difficulty in establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms more nearly approximates the criteria for a higher, 50 percent, evaluation under Diagnostic Code 9434.  38 C.F.R. § 4.130.

For example, turning to the relevant evidence of record, in August 2009, the Veteran reported increased work-related stress.  He stated he was functioning well in his relationships with his spouse, children, and grandchildren.  He denied being depressed, having problems sleeping, or with his appetite, and had no problems with concentration, excessive guilt, hopelessness, helplessness, or worthlessness.  He stated he needed "a note telling my boss to back off."  He spoke at length regarding concerns with his work situation and direct supervisor, and stated he presented to the clinic after a verbal altercation with his boss.  The Veteran stated he had had increasing anger and frustration towards his supervisor and made somewhat threatening statements towards his boss.  

The VA clinician observed in August 2009 that the Veteran was appropriately groomed, and that redirection was required at times to the topic at hand.  His mood was angry, and affect was appropriate to the speech content and stated mood.  Speech was normal, with increased volume as the interview progressed.  Thought content was goal-directed and coherent with no delusions.  There were no hallucinations or suicidal ideations.  Insight was limited and judgment was poor.  The VA clinician concluded that the Veteran did not meet the criteria for an Axis I diagnosis, presenting in the context of work-related stressors, and assigned a current GAF score of 20 (reflecting some danger of hurting self or others), with a GAF during the past one year of 80, indicating that if symptoms were present, they were transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there was no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  

An August 26, 2009 VA treatment note indicates the Veteran was not at work, and that he had suffered an anxiety attack for which he had taken medication.  His depressed mood was unchanged, but his sleep was good and there were no hallucinations or mania.

On September 3, 2009, it was noted that the Veteran had not yet returned to work, but was having increased anxiety when thinking about it.  He rated his mood at a 4 out of 10.  He stated he felt in control of his behavior and was ready to go back to work.  He denied thoughts of harming himself or others.  

As of late September 2009, the Veteran had returned to work.  He stated he had had several discussions with his supervisor and that things were better at work overall.  He stated he was able to complete tasks and concentrate fairly well at work, providing probative evidence against a rating higher than 10 percent.  His mood remained depressed with apathy and low energy, and his mood had declined since returning to work.

The drastic drop in GAF score (from 80 to 20) in August 2009 indicates that the August 2009 incident (altercation at work) and subsequent time off of work was a temporary exacerbation of depressive symptoms, and is not reflective of the overall level of occupational and social impairment during the rating period on appeal.  Indeed, the VA psychiatrist who evaluated him in August 2009 noted that the criteria for an Axis I diagnosis were not met at that time, and that the reported symptoms were presented in the context of work stressors.  Therefore, the Board finds that the symptoms, along with the low GAF score of 20 and the missed time from work in August and September 2009, do not warrant a disability rating in excess of the 50 percent assigned herein, as the level of occupational and social impairment does not meet the criteria for a higher rating.  This is further supported by the treatment notes from September 2009, indicating that the Veteran had returned to work and reported that he was doing well there.    

In October 2009, the Veteran reported experiencing anxiety and panic attacks, especially when he went to work, and having trouble focusing at work.  His sleep was fair with middle insomnia.  There was no change in his depressed mood.  Anger was under good control.  He was alert and cooperative with no suicidal or homicidal ideations.  The clinician assessed major depression, recurrent, moderate.

The Veteran was afforded another VA examination in November 2009.  It was noted that he had been employed in his current job since 1984.  He stated that his disability had become worse with worsening of his prostate symptoms.  He stated that he was not sleeping very well, and averaged anywhere from 3 to 5 hours of sleep a night.  He also reported having nightmares.  He stated that he struggled with depression for most of the day, nearly every day.  Since August or September 2009, he had lost about 20 pounds.  He reported occasional suicidal thoughts and occasional crying spells.  He stated he felt overwhelmed, particularly at work, and struggled with feelings of hopelessness and helplessness.  The VA examiner assessed the severity of his symptoms as mild to moderate.  

The November 2009 VA examiner concluded that the Veteran's symptoms - including irritability, concentration problems, and feeling distracted - had contributed to impairment in employment functioning (she did not specify to what degree).  The Veteran stated he thought he was able to maintain his job responsibilities, but was struggling to do so.  He estimated that out of an 8 hour work day - on a bad day - he lost 3 to 4 hours of efficient work time due to irritability, concentration problems, interpersonal problems, and feeling distracted.  Out of a 40 hour work week, he lost up to 15 to 20 hours of efficient work time due to psychiatric symptoms.  With regard to social functioning, he stated that he used to have a good social life, but now mostly kept to himself.  He continued to attend church on a regular basis, but had more recently found this increasingly difficult to do.  

At the November 2009 VA examination, the Veteran was casually dressed and appropriately groomed, fully oriented, and described his mood as "okay."  His affect was fairly broad.  He denied suicidal and homicidal ideation (although he reported occasional suicidal thoughts, as noted above).  When asked about auditory hallucinations, he said that he heard voices with very vivid dreams during the night.  He denied visual hallucinations.  He struggled with paranoia at times, but did not currently feel paranoid.  His speech was appropriate, and there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  His insight and judgment were fair.  The VA examiner assigned a GAF score of 55, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

VA treatment notes from November and December 2009 continue to reflect moderate depression with increased stress at work.  In January 2010, the Veteran reported that his depressed mood and anxiety were improved, and that he was functioning better at work.  He stated that his relationship with his boss was "coming along," and that they were able to communicate.  He denied any recent panic attacks, had more energy, and was sleeping better.  

In March 2010, the Veteran's treating VA psychiatrist noted that his depression was in partial remission.  The diagnosis was revised to mild recurrent depression in April 2010, with notation of continued concentration difficulties, and that his depressed mood was better but still occurred most days.

In July 2010, the Veteran continued to report that things were better at work with his boss, and that he continued to have a good relationship with his wife.  

In September 2010, he reported experiencing two panic attacks per week.  He stated he was functioning fairly well at work without conflict, but that he still had trouble concentrating at work.  He stated that approximately one to two times per week, he would feel down and did not want to leave the house, but that he could usually work his way through it.

In October 2010, the Veteran complained of fatigue, low concentration, and agitation.  He rated his mood at a 3 out of 10 in severity.  He reported some panic attacks the prior week, but none the current week.  

In January 2011, the Veteran stated he was becoming "upset all the time about everything."  He also felt more depressed and anxious, and stated that he felt that his supervisor continued to aggravate him intentionally.  He expressed thoughts of harming others but without intent or plan.  He was offered hospital admission but refused.  The VA psychiatrist stated that he did not think the Veteran was going to remain stable for any length of time in his current job situation and was going to investigate medical retirement.  The doctor wrote a letter stating that the Veteran should be medically discharged from his job.

In a February 2011 VA treatment note, the VA treating psychiatrist wrote that the Veteran's mood lability was directly related to stress at work as opposed to the primary effects of his mental illness.  Further, in an April 2011 note, the doctor wrote that his chronic major depression would continue to make it difficult for the Veteran to work because stress in the work environment can trigger depressive episodes.  

A May 2011 VA treatment note indicates increased depressed mood, low energy, and concentration problems at work, but also notes that the Veteran could function fairly well at work.

In June 2011, the Veteran reported that he continued to experience feelings of worthlessness and depression two to three days per week, and that on these days, he would typically miss work or church.  

A September 2011 VA treatment note indicates intermittent auditory hallucinations, but no recent panic attacks.

In November 2011, the Veteran's treating psychiatrist wrote a letter stating that he had major depression, recurrent, severe, with mood congruent psychosis, and that he suffered from symptoms including depressed mood, auditory hallucinations, fatigue, and concentration problems.  The doctor recommended that he be considered for medical disability due to his depressive disorder.  

In February 2012, the Veteran reported that work had been stressful, but that it had improved over the past year, as conflicts had been resolved and tensions eased.  The doctor assigned a GAF score of 55, reflecting moderate symptoms.  This score was reiterated in April 2012.  

In March 2012, it was noted that the Veteran suffered two panic attacks per week.

In June 2012, the Veteran reported that he was doing well with minimal to no depressed mood since recently hired staff were able to take over extra duties that he had been handling at work for quite some time (on top of his assigned duties).  He also reported that he planned to retire in about two years.

In July 2012, the Veteran underwent a more comprehensive mental health evaluation.  He was casually dressed and groomed.  His affect was euthymic and consistent with content of session, and he was fully oriented.  Speech rate/volume, thought processes, and motor movements were all normal.  There were no reported suicidal or homicidal ideations.  The Veteran reported to continue to be doing well at work, as well as in general, but did have occasional days where he felt "down."  He also reported continued lack of engagement in pleasurable or meaningful activities, with his wife, children, or otherwise.  The clinician assigned a GAF score of 60, reflecting moderate symptoms.  Similar observations were recorded in a November 2012 VA treatment note.  

In February 2013, the Veteran reported that he missed several days of work due to his depression, and requested that his treating psychiatrist complete a Disability Benefits Questionnaire upon which the current 70 percent disability rating was assigned.  

The Board acknowledges the conflicting evidence in this case.  Namely, none of the medical evidence for the period from August 11, 2009, to February 11, 2013, indicates the presence of deficits of speech, difficulty in understanding complex commands, impairment of memory, or impaired abstract thinking.  It is important for the Veteran to understand that there is significant evidence against the assignment of a 50 percent disability rating for this period.  Indeed, although the Veteran reported missing work fairly frequently due to depressive symptoms, he has also reported functioning well at work despite these symptoms.  However, the Board has considered and finds highly probative the documentation of missed work due to depressive symptoms, as well as the notes from the Veteran's treating psychiatrist recommending that he be considered for medical disability due to his psychiatric symptoms.  In addition, the Board has considered the Veteran's statements that he suffers from depressed mood nearly daily.     

At this point, the Board emphasizes that the guidance of VA regulations, which provide that reasonable doubt regarding the degree of disability will be resolved in the veteran's favor; and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. §§ 4.3, 4.7.  In view of these considerations, the Board finds that, in sum, the evidence relevant to the rating period from August 11, 2009, to February 11, 2013, is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's depressive symptoms were characterized in particular by chronic sleep impairment, nightmares, depressed mood, occasional suicidal thoughts, crying spells, difficulty in adapting to stressful circumstances, irritability without episodes of violence, concentration difficulties, social isolation, occasional auditory hallucinations, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the rating period from August 11, 2009, to February 11, 2013, is more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, as described above.  

The Board finds, however, that the criteria for an even higher 70 or 100 percent disability rating have not been met for any part of the rating period prior to February 12, 2013.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate total occupational and social impairment.  

In this regard, the Board notes that the Veteran continued to maintain his full-time job, which he has held since 1984, and, in fact, reported functioning well at work after resolution of conflicts with his supervisor, weighing against a finding of a level of occupational impairment that meets the criteria for either a 70 or 100 percent disability rating.  In addition, he consistently reported good relationships with his wife and children, also weighing against a finding of a level of social impairment that meets the criteria for either a 70 or 100 percent disability rating.  Moreover, the evidence indicates he continued to attend church most of the time.  GAF scores assigned during this period, reflecting moderate symptoms, also do not reflect a level of occupational or social impairment that meets the criteria for a 70 or 100 percent disability rating (the Board has already addressed the outlying GAF score of 20 assigned in 2009, above).    

None of the symptoms listed in the 100 percent disability rating category are demonstrated by the evidence.  

The Board acknowledges that the Veteran reported suicidal ideation (a symptom listed in the 70 percent disability rating category) at the November 2009 VA examination, as described above.  However, he subsequently denied this suicidal ideations.  In addition, the evidence demonstrates that he has difficulty adapting to stressful circumstances (including work), also a symptom listed in the 70 percent rating category.  Finally, the Veteran has reported occasional auditory hallucinations.  However, the Veteran consistently denied suicidal ideation after the November 2009 VA examination.  Further, as noted above, the Veteran has been able to maintain his current job for decades.  Moreover, there is no indication that the auditory hallucinations have affected his behavior or ability to function.  

In essence, the Veteran's symptoms, while significant, simply did not result in occupational and social impairment with deficiencies in most areas, as is contemplated by the assignment 70 percent disability rating, much less total occupational and social impairment, for the rating period from August 11, 2009, to February 11, 2013.  Finally, as noted above, there is conflicting evidence even as to the assignment of a higher 50 percent disability rating herein, and the Board has already resolved reasonable doubt in increasing the rating from 10 percent to 50 percent from August 11, 2009, to February 11, 2013.   

In this regard, as above, it is important for the Veteran to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had not had any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for the period from August 11, 2009, to February 11, 2013.  

Rating Period from February 12, 2013, Forward

Finally, the Board has considered whether the criteria for a 100 percent disability rating have been met for the rating period from February 12, 2013, forward.  After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a 100 percent disability rating for the service-connected depression have not been met.  

During the rating period on appeal from February 12, 2013, forward, the Veteran's depression has not resulted in total occupational and social impairment, and the degree of impairment of symptoms does not more nearly approximate the criteria for a 100 percent disability evaluation under Diagnostic Code 9434.  38 C.F.R. § 4.130. 

Turning to the evidence relevant to the rating period from February 12, 2013, forward, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his treating psychiatrist in February 2013.  The doctor diagnosed major depression, recurrent, severe; and anxiety disorder NOS with panic attacks.  He assigned a GAF score of 40, reflecting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The doctor further opined that the Veteran's psychiatric disabilities cause total occupational and social impairment, primarily related to his depression.  Despite this opinion, the doctor noted that the Veteran has a stable marriage and no legal problems.  More significantly, the doctor noted that the Veteran has continued to work, but frequently misses work due to depression and stress at work, which aggravates his depression.  The doctor stated that the depressive symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting ability to function, chronic sleep impairment, mild memory loss, disturbances of mood/motivation, difficulty establishing/maintaining effective work/social relationships, difficulty adapting to stressful circumstances, impaired impulse control, poor concentration, and low stress tolerance.  He recommended that the Veteran retire due to the stress of his job and severe nature of his depression.  

The Board acknowledges the treating psychiatrist's February 2013 opinion that the Veteran's depression causes total occupational and impairment, a level of impairment consistent with a 100 percent disability rating.  However, in that same report, the doctor noted that the Veteran has a stable marriage and continues to work, weighing against a finding of total occupational and social impairment.  Moreover, the GAF score of 40 is not commensurate with the symptoms documented in the DBQ.  Namely, there is no indication either in the DBQ or at any time during the rating period on appeal that the Veteran has impairment in reality testing or communication.  His speech has been consistently normal.  Moreover, while he does have impairment in several areas (work, mood, family relations), the evidence does not demonstrate that such impairment is major to the degree reflected by a GAF score of 40; specifically, the evidence does not show that the Veteran is unable to work or that he neglects his family.  For these reasons, the Board finds that the February 2013 DBQ does not warrant the assignment of a 100 percent disability rating.  

An August 2013 VA treatment note indicates the Veteran reported having good days and bad days.  On bad days, he stated he did not want to get out of bed, often because he did not sleep well the night before.  He also felt more depressed on bad days, with lower appetite and energy, and tended to miss work on those days.  On good days, the Veteran reported he was stress free and helping veterans at work.  He denied suicidal ideations and reported no problems with marriage or family, weighing against a 100 percent disability rating.

Later that month, a VA treatment note indicates the Veteran was well-dressed and groomed.  His affect was slightly dysthymic, consistent with the content of the session.  He was fully oriented and speech rate/volume, thought processes, and motor movements were all normal.  He denied suicidal or homicidal ideation.  Further, the Veteran reported depressive symptoms at a tolerable and stable level, providing highly probative evidence against the assignment of a 100 percent disability rating.  The clinician assigned a GAF score of 59, reflecting moderate symptoms and weighing against a higher rating.

A September 2013 VA treatment note reflects similar symptoms and findings, including a GAF score of 59, noting that the Veteran's depressive symptoms were typically mild to moderate in intensity.  

In October 2013, the Veteran reported no change in his depressive symptoms (again, mild to moderate in intensity), and stated that he had recently begun efforts to increase engagement in social and enjoyable activities, such as doing more social or outside activities with his wife, and was pleasantly surprised at how much he enjoyed those activities.  

In November 2013, the Veteran reported that he had not had any absences from work since his last session the month prior, nor had he had to leave work early due to depressed mood.  He added that he considered this to be a pleasant but uncommon occurrence, and stated that he continued to make efforts to engage in more social activities.

In December 2013, the Veteran again reported that he had not missed any work due to his depressive symptoms, and that he and his wife had gone out on a date.  

In sum, the lay and medical evidence of record relevant to the rating period from February 12, 2013, forward, weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that, from February 12, 2013, forward, the Veteran's depression has maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.  Although he continued to report missing some days of work due to his depression, he has been able to maintain his job, and, in fact, more recently, has denied missing any work due to depressive symptoms.  Moreover, he has reported increasing his social activities and enjoying them, and continues to report a good relationship with his wife.  Finally, the GAF scores of 59 reflect moderate symptoms, which are commensurate with the 70 percent disability rating in place during this period (or an even lower disability rating).    

As above, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognized the Veteran's problems with depressed mood, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems and limit his ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria for the period from February 12, 2013, forward.  For reasons cited above, they do not at this time, for any part of the rating period from February 12, 2013, forward.

Based upon the foregoing, the Board finds that the criteria for a 100 percent disability rating for the Veteran's depression have not been met for any part of the rating period from February 12, 2013, forward.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the rating period from February 12, 2013, forward.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected depression are specifically contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his depression is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Entitlement to a Temporary Total Rating Under 38 C.F.R. § 4.29

Next, the Veteran contends that he is entitled to a temporary total rating based on the period from August 19, 2009, to September 8, 2009, during which time he was provided authorized medical leave from work by his treating psychiatrist due to his psychiatric symptoms, as well as the period from August 13, 2009 to August 18, 2009, during which time he was under the direct care of his urologist.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence does not demonstrate that the Veteran was hospitalized for any length of time for a service-connected disability, nor did he require frequent care of a physician or nurse at home for a service-connected disability (or any other disability).  

A VA treatment note from January 2011 indicates that the Veteran complained of becoming "upset all the time about everything."  He reported feeling anxious and depressed, and expressed thoughts of harming others with no intent or plan.  He was offered a psychiatric hospital admission but refused.  

The record is otherwise devoid of any indication that the Veteran was hospitalized for any length of time.  Even the Veteran's representative, in a December 2010 statement, acknowledged that the Veteran had never been hospitalized for a service-connected disability.    

The Board acknowledges the Veteran's contention that he should be given a temporary total rating because he was unable to work due to his service-connected disabilities.  While the record does reflect that he was authorized off of work for a period of time by both his psychiatrist and urologist, he did not require hospital treatment or observation.  

Moreover, he also avers that he should be given a temporary total rating on the basis of a period of convalescence during the same time frame, presumably under the provisions of 38 C.F.R. § 4.30, although neither he nor his representative have cited to this regulation.  

Total temporary ratings can also be assigned based on convalescence following surgical procedures.  Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, due to medical evidence showing that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

In this case, as stated above, the Veteran has not been hospitalized, and, therefore, has not required a period of convalescence following such hospitalization.  Therefore, 38 C.F.R. § 4.30 does not apply to this case.  

In sum, there is no evidence indicating that the Veteran has met the criteria for a temporary total rating at any time either due to hospitalization or convalescence.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence must therefore be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for depression, evaluated as 10 percent disabling from December 2008, as 50 percent disabling from August 11, 2009, and as 70 percent disabling from February 12, 2013; prostatitis, evaluated as 20 percent disabling from December 1999, as 40 percent disabling from December 2008, and as 60 percent disabling from September 5, 2012; pseudofolliculitis barbae, evaluated as 10 percent disabling since December 1999; and erectile dysfunction, evaluated as noncompensably disabling since December 2008.  

Thus, the Veteran has combined disability ratings of 50 percent, effective from December 16, 2008; 70 percent, effective from August 11, 2009; 80 percent, effective from September 5, 2012; and 90 percent from February 12, 2013, forward.     

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran does has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.  

However, after a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

Namely, the evidence demonstrates that the Veteran is currently employed.  No contention has been made by the Veteran that he is no longer working, nor does the evidence suggest this.  In fact, as noted above, VA treatment notes from late 2013 indicate that the Veteran reported performing well at work with no missed time due to his depressive symptoms (or due to any other service-connected disability).  

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, December 2008 and October 2009 letters satisfied the notification requirements of the VCAA as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and his statements.  In compliance with the Board's January 2014 remand, additional service treatment records and VA treatment records were requested and associated with the claims file. 

Moreover, the examinations and opinions on the issues decided herein are adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2009 VA examination obtained in this case is adequate as to the question of whether the Veteran has hepatitis that is related to active service.  The opinion was predicated on a full reading of the Veteran's claims file, and considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hepatitis claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of an increased rating for his service-connected depression.  VA provided the Veteran with an examination in November 2009.  The Veteran's history was taken, and a complete examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected depression.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

An examination is not necessary with regard to the TDIU claim and would not assist the Veteran in substantiating his claim, as the Veteran is currently employed.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





							[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened.  

Service connection for hepatitis is denied.  

A disability rating in excess of 10 percent for depression is denied for the rating period prior to August 11, 2009.  

A 50 percent disability rating for depression, but no higher, is granted for the rating period from August 11, 2009, to February 11, 2013.

A disability rating in excess of 70 percent for depression is denied for the rating period from February 12, 2013, forward.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence is denied.

A TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


